(REAL LOGO) [v42681v4268102.gif]
Exhibit 10.3
RealNetworks, Inc. CEO Compensation Program –MBO Plan Document (Chief Executive
Officer)
Objective of the Plan
The objective of the RealNetworks’ FY 2008 Chief Executive Officer MBO Incentive
Plan is to reward the Chief Executive Officer for his contribution to the
Company’s success. RealNetworks has adopted this plan to reward high performance
consistent with our core business objectives.
Effective Date
The effective date of this Plan is January 1, 2008 – December 31, 2008.
Target Goals
Target goals for the plan will be based upon revenue and EBITDA plan goals for
the fiscal year.
The target MBO amount will be allocated as follows across these goals:

              Corporate Exec Level   Revenue   EBITDA Chief Executive Officer  
50.0%   50.0%

MBO Payout Mechanics
Revenue:

  •   Revenue – in order to maintain consistent revenue growth year over year,
performance under 90% of the revenue target goal will not be rewarded.

Revenue Target Example

                                      Attainment   Incentive Payout   Actual
Attainment   Actual Payout
< 90%
  No Payout     75%     No Payout
90% - 100%
    40% - 100 %     98%       88%  
>100% - 110%
  Up to 400%     110%       400%  

EBITDA:

  •   EBITDA attainment will be paid out linearly to a maximum of 400% with a
threshold for payout set at 50% attainment.

EBITDA Target Example

                                      Attainment   Incentive Payout   Actual
Attainment   Actual Payout
< 50%
  No Payout     49.5%     No Payout
50% - 100%
    25% - 100 %     98%       97%  
>100% - 150%
  Up to 400%     150%       400%  

Terms and Conditions

  •   MBO calculations will be completed and payments will be made on or before
March 15, 2009, except in the event that any portion of the cash bonus award
exceeds 100% of the target payout. Any portion of the cash bonus award that
exceeds 100% of the target payout will be paid in three equal installments as
follows: (a) the first installment will be paid concurrently with the payment of
the 100% target payout on or before March 15, 2009; (b) the second installment
will be paid on December 31, 2009; and (c) the third installment will be paid on
December 31, 2010.     •   You must be employed by RealNetworks on the date
payments are made in order to be eligible to receive payment under the plan,
except in the case of death, permanent disability or termination of employment
by RealNetworks other than for cause. In the event the Company terminates you
other than for cause, you will be eligible to receive any earned but unpaid
amounts under the plan.

1 of 2



--------------------------------------------------------------------------------



 



(REAL LOGO) [v42681v4268102.gif]

  •   Notwithstanding any other provision of the plan, the Compensation
Committee, in its sole discretion, may increase, reduce or eliminate the
participant’s award at any time before it is paid, whether or not calculated on
the basis of pre-established performance goals or formulas.     •   The
Compensation Committee has all power and discretion to interpret and administer
the Plan, including (but not limited to) the size of any payouts.     •   The
Compensation Committee reserves the right to adjust targets/measurements based
on acquisition or disposition of businesses/assets.

2 of 2